

116 HR 6042 IH: Sanctity of Life Act of 2020
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6042IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that human life shall be deemed to exist from conception.1.Short titleThis Act may be cited as the Sanctity of Life Act of 2020.2.Findings and declaration(a)FindingsCongress finds that uncontroverted scientific evidence has always shown that actual human life exists from the moment of conception.(b)DeclarationUpon the basis of these findings, and in the exercise of the powers of the Congress, the Congress hereby declares that human life shall be deemed to exist from fertilization, without regard to race, sex, age, health, defect, or condition of dependency and person shall include all human life as defined herein. Congress further recognizes that each State has a compelling interest in protecting the lives of those within the State’s jurisdiction whom the State rationally regards as human beings.3.Limitation on jurisdiction(a)Chapter 81 of title 28, United States Code, is amended by adding the following new section and renumbering any appropriate section accordingly:1261.Appellate jurisdiction; limitationsNotwithstanding the provisions of sections 1253, 1254, and 1257 of this chapter, the Supreme Court shall not have jurisdiction to review, by appeal, writ of certiorari, or otherwise, any case arising out of any statute, ordinance, rule, regulation, practice, or any part thereof, or arising out of any act interpreting, applying, enforcing, or effecting any statute, ordinance, rule, regulation, or practice, on the grounds that such statute, ordinance, rule, regulation, practice, act, or part thereof (1) protects the rights of human persons between conception and birth, or (2) prohibits, limits, or regulates (a) the performance of abortions or (b) the provision of public expense of funds, facilities, personnel, or other assistance for the performance of abortions..(b)The section analysis of chapter 81 of title 28 is amended by adding the following new item:1261. Appellate jurisdiction; limitations..4.Limitation on jurisdiction(a)Chapter 85 of title 28, United States Code, is amended by adding at the end thereof the following new section and renumbering any appropriate section accordingly:1370.Limitations on jurisdictionNotwithstanding any other provision of law, the district courts shall not have jurisdiction of any case or question which the Supreme Court does not have jurisdiction to review under section 1261 of this title..(b)The section analysis at the beginning of chapter 85 of title 28 is amended by adding at the end thereof the following new item:1370. Limitations on jurisdiction..5.Effective dateThe provisions of this Act shall take effect immediately upon enactment.6.SeverabilityIf any provision of this Act or the application thereof to any person or circumstance is judicially determined to be invalid, the validity of the remainder of the Act and the application of such provision to other persons and circumstances shall not be affected by such determination.